Exhibit 99.1 ATTUNITY LTD. AND ITS SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS As of June30, 2012 U.S. DOLLARS IN THOUSANDS Unaudited INDEX Page Consolidated Balance Sheets F-2 - F-3 Consolidated Statements of Income F-4 Statement of Comprehensive Income F-5 Consolidated Statements of Cash Flows F-6 Statements of Changes in Shareholders' Equity F-7 Notes of Consolidated Financial Statements F-8 - F-12 CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands June 30, December31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables(net of allowance for doubtful accounts of $15 atJune 30, 2012 and December 31, 2011) Other accounts receivable and prepaid expenses Total current assets LONG-TERM ASSETS: Other long term assets 72 Severance pay fund Property and equipment, net Intangible assets ,net Goodwill Total long-term assets Total assets $ $ F - 2 CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands except share data June 30, December31, Unaudited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Current maturities of long-term convertible debt $ $ Current maturities of long-term debt 12 Trade payables Deferred revenues Employees and payroll accruals Accrued expenses and other current liabilities Bifurcated conversion feature, presented at fair value Contingent payment obligation - Total current liabilities LONG-TERM LIABILITIES: Contingent payment obligation - Long term deferred tax liability, net Other long-term liabilities Liabilitiespresented at fair value Accrued severance pay Total long-term liabilities SHAREHOLDERS' EQUITY: Share capital - Ordinary shares of NIS 0.4 par value - Authorized: 32,500,000 shares at June 30, 2012 andDecember 31, 2011Issued and outstanding: 10,573,464 shares at June 30, 2012 and 9,987,777 atDecember 31, 2011 Additional paid-in capital Accumulated other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ F - 3 CONSOLIDATED STATEMENTS OF INCOME U.S. dollars in thousands, except per share data 6 months ended June 30, Unaudited Unaudited Software licenses $ $ Maintenance and services Operating expenses: Cost of revenues Research and development Selling and marketing General and administrative Total operating expenses Operating Income Financial expense , net 47 Incomebefore income taxes Taxes on income 91 66 Netincome $ $ Basicnet income per share $ $ Weighted average number of shares used in computing basicnet incomeper share Diluted net income per share $ Weighted average number of shares used in computing diluted net income per share *) In July 2012, the Company performed a reverse stock split of the Company's ordinary shares of four (4) for one (1). The earning per share amounts and the share data presented for all prior periods were restated to reflect the effects of the reverse stock split. F - 4 CONSOLIDATED STATEMENT OF COMPREHENSIVE (LOSS) INCOME U.S. dollars in thousands 6 months ended June 30, Unaudited Unaudited Net income $ $ Other comprehensive income /(loss): Foreign currency translation ) Net change in other comperhensive income (loss) $ ) $ Comprehensive income $ $ F - 5 CONSOLIDATED STATEMENTS OF CASH FLOWS U.S. dollars in thousands 6 months ended June 30, June 30, Unaudited Unaudited Cashfrom operating activities: Net Income $ $ Adjustments required to reconcile net income ( loss) to net cash provided by operating activities: Depreciation 53 Stock based compensation Amortization ofintangible assets Accretion of contingent payment obligation - Convertible debt inducement expenses - Increasein accrued severance pay, net 61 Decrease (increase) in trade receivables ) Decrease ( increase) in other accounts receivable and prepaid expenses ) ) Decrease(increase) in long-term prepaid expenses ) - Increase (decrease) in trade payables ) ) Increase in deferred revenues Increasein employees and payroll accruals 7 Increase(decrease) in accrued expenses and other liabilities ) Decrease/ (increase) and revaluation of restricted cash 2 ) Change in liabilities presented at fair value ) Change in deferred taxes net ) - Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options, warrants and rights Receipt of long term loan - 57 Repayment of long-term debt ) ) Repayment of convertible debt ) ) Net cash used in financing activities ) ) Foreign currency translation adjustments on cash and cash equivalents ) Increase in cash and cash equivalents Cash and cash equivalents at the beginning of the period Cash and cash equivalents at the end of the period $ $ Supplemental disclosure of cash flow activities: Cash paid during the period for: Interest $ $
